Opinion of the Court by
Judge Robertson:
As a party to - the issue and liable for costs Hayden was an incompetent witness, and the circuit court did not err in so deciding.
Without his testimony there is no difficulty in the case, as he owed on his individual acount more than the amount of the check transmitted to the appellees without direction to appropriate it to the partnership note, they had a legal right to apply the amount to his individual notes, as they did. And that right was fortified by the note enclosing the check. The check purported to be his individually, and the note was also in his individual name without any illusion to the partnership, or its money or debt.
The judgment is apparently right and is therefore affirmed.